Citation Nr: 0715245	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  02-03 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
operative residuals of in-service maxillary osteotomy 
corrective surgery.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to December 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2001, a statement of the 
case was issued in April 2002, and a substantive appeal was 
received in April 2002.  In the August 2001 rating decision, 
a 10 percent disability rating was assigned to service-
connected status post right distal clavicle resection with 
chronic rotator cuff tendinitis.  The veteran filed a notice 
of disagreement as to the disability rating assigned, 
however, did not perfect an appeal.  Thus, this issue is not 
in appellate status.

The veteran testified at a hearing before the Board in March 
2007.



FINDINGS OF FACT

1.  In a May 1987 rating decision, the RO denied entitlement 
to service connection for osteotomy for overbite; the veteran 
did not file a notice of disagreement.

2.  In September 2000, the veteran filed a request to reopen 
his claim of service connection for post-operative residuals 
of in-service maxillary osteotomy corrective surgery.

3.  With regard to the veteran's claim to reopen entitlement 
to post-operative residuals of in-service maxillary osteotomy 
corrective surgery, additional evidence received is new, and 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The veteran has disability manifested by residual chronic 
pain and nerve trauma as a result of maxillary osteotomy 
corrective surgery performed in service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received since the May 
1987 RO determination, and the claim of service connection 
for post-operative residuals of in-service maxillary 
osteotomy corrective surgery is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Post-operative residuals of in-service maxillary 
osteotomy corrective surgery, to include chronic pain and 
nerve trauma, were incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306(b)(1) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue on appeal, no further 
discussion of VCAA.  

I.  New & Material Evidence

The veteran's request to reopen his claim was received in 
September 2000.  Generally, an unappealed RO denial is final 
under 38 U.S.C.A. § 7105(c), and the claim may only be 
reopened through the receipt of "new and material" 
evidence.  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  

In December 1986, the veteran filed a claim of service 
connection for residuals of osteotomy for correction of 
overbite.  Evidence on file at that time consisted of service 
medical records , which showed that in January 1985, the 
veteran was hospitalized for elective surgery to correct 
dentofacial malformation secondary to apertognathia and 
posterior maxillary vertical excess.  He underwent a post-
service VA examination in April 1987, and complained of 
discomfort in the upper anterior teeth since the surgery.  On 
x-ray examination, there was mild bone loss around cuspids.  
Otherwise no pathology was detected.  Upper anterior teeth 
were sensitive to percussion, and had low nerve response to 
testing.  

The veteran's claim was denied in a May 1987 rating decision 
on the basis that oral surgery in service was shown to have 
been elective and remedial for developmental condition, and 
not shown to have materially aggravated.  The veteran did not 
file a notice of disagreement, thus the RO decision is final.  
38 U.S.C.A. § 7105.  

In September 2000, the veteran filed a claim to reopen 
entitlement to service connection for residuals of osteotomy 
for correction of overbite.  VA outpatient treatment records 
were obtained which documented post-surgical residual 
complaints and objective findings, and a favorable VA opinion 
was proffered in December 2002.

In light of receipt of such evidence, the Board finds that 
such evidence bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection.  The claim, 
therefore, is reopened.  38 U.S.C.A. § 5108.  The merits of 
the veteran's claim will be discussed below.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

An August 2000 VA outpatient treatment record reflects that 
the veteran complained of generalized pain of all upper teeth 
of at least 15 years duration subsequent to surgery to 
correct his overbite done while he was in service.  An 
examination did not disclose any apparent cause other than 
possibly chronic bruxing on his posterior teeth, but the 
examiner stated that this did not explain the pain he 
experienced in his non-functional anterior upper teeth when 
touched by the examiner.  An oral surgery consultation was 
scheduled.

In September 2000, the veteran sought follow-up treatment 
with a VA OMS consultant.  The examiner explained that the 
symptoms experienced by the veteran were nerve trauma during 
surgical movement of the maxilla.  Possible treatments were 
explained, such as medication versus nerve interruption.

In November 2000, the veteran presented with complaints of 
pain in the anterior maxilla status post Le Fort I 15 years 
prior.  Dysesthesia was still present after prescription for 
Neurontin was prescribed 1 month prior.  The veteran reported 
that he had just begun taking the medication a week prior due 
to logistical problems.  There was no clinical evidence of 
acute infection.  All maxillary teeth were vital.  Maxilla 
was stable.  The examiner suspected dysesthesia of 
infraorbital nerves.  

In January 2001, the veteran complained of facial 
pain/paresthesia status post in-service surgery.  He reported 
pain especially when biting hard things, and reported 
avoiding maxillary anterior teeth.  He also reported that 
touching lips makes gingival hurt.  He reported some 
decreased sensation to left cheek but the main problem is 
gingival pain maxillary anterior right and left.  He had been 
on Neurontin for 1 month with no resolve.  On physical 
examination, there was decreased sensation to left cheek 
(4/10), right and left lip (2/10), and sign pain to light 
touch bilateral anterior gingival.  There was some movement 
of maxillary with sign pain with this maneuver.  All 
maxillary anterior teeth were extremely sensitive to perc.  
The examiner's impression was dysesthesia versus nonunion of 
maxilla.  

The veteran sought follow-up treatment approximately two 
weeks later.  He reported no change since the last visit.  
There was no change in his pain with local anesthesia blocks, 
and the Neurontin had not affected his pain.  There was 
tenderness to palpation in the maxillary gingival and teeth.  
The assessment was apparent dysesthesia, but the examiner did 
not feel that there was any indication for any surgical 
procedure at that time.

The veteran underwent a VA examination in December 2002.  He 
complained of constant achy throbbing pain on the gums around 
the upper teeth.  He also reported that the upper lip is 
numb.  He reported occasional sharp stabbing shooting pain 
that has lasted one to two weeks from the right and left 
corner of the lips to the eyes.  Such pain is different from 
the constant achy throbbing pain that he reports having 
around the gums.  The examiner noted review of the service 
medical records in which a Le Fort 1 maxillary osteotomy 
corrective surgery was performed electively to correct 9 
millimeters of open bit termed apertognathia and this 
diagnosis was secondary to maxillary posterior access.  He 
had multiple postoperative follow-ups performed by the 
surgical physician where the veteran complained of chronic 
pain.  The physician told him this was a temporary 
complication of the procedure and probably would resolve 
within one year.  On physical examination, the VA examiner 
stated that severe pain was demonstrated when lightly 
touching the palatal and facial soft tissue or gingival 
associated with all upper teeth and the hard palate.  Upon 
review of the entire claims folder, the examiner opined that 
the veteran has chronic pain or dysesthesia secondary to 
elective oral surgical procedure in service, and the 
veteran's chronic pain is at least as likely as not 
associated as a complication of the in-service surgery.  

In light of the objective findings of chronic pain and nerve 
damage detailed in the VA outpatient treatment records on 
file, and the opinion of the December 2002 VA examiner that 
the veteran's symptoms of chronic pain are etiologically 
related to the in-service surgery, the Board concludes that 
service connection for post-operative residuals of in-service 
maxillary osteotomy corrective surgery is warranted.  In 
reaching this conclusion, the Board has considered 38 C.F.R. 
§ 3.306(b)(1), which provides that the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  While the veteran's overbite may have 
been corrected due to the in-service surgical procedure, the 
Board concludes that the objective medical evidence supports 
a finding that the surgery resulted in residual nerve damage 
and chronic pain which was not a usual effect of the surgical 
procedure.  The Board also acknowledges the United States 
Court of Appeals for Veterans Claims (Court) holding that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Such 
holding, however, is inapplicable as the veteran's chronic 
pain has been confirmed on objective examination; such pain 
has been characterized as nerve damage; and such pain and 
nerve damage has been etiologically related to residuals of 
the in-service surgery.  In other words, the pain has been 
attributed to an underlying condition.  As such, service 
connection for post-operative residuals of in-service 
maxillary osteotomy corrective surgery is warranted.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for post-operative 
residuals of in-service maxillary osteotomy corrective 
surgery, and entitlement to service connection for post-
operative residuals of in-service maxillary osteotomy 
corrective surgery is warranted.  To this extent, the appeal 
is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


